United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued May 8, 2015                    Decided May 26, 2015

                       No. 14-7086

                     LATONYA BOOSE,
                       APPELLANT

                             v.

                  DISTRICT OF COLUMBIA,
                        APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:13-cv-00305)


     Douglas W. Tyrka argued the cause and filed the briefs
for appellant. Nicholas Ostrem entered an appearance.

    Richard S. Love, Senior Assistant Attorney General,
Office of the Attorney General for the District of Columbia,
argued the cause for appellee. With him on the brief were
Karl A. Racine, Attorney General, Todd S. Kim, Solicitor
General, and Loren L. AliKhan, Deputy Solicitor General.

    Before: ROGERS, TATEL, and SRINIVASAN, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge TATEL.
                                2
     TATEL, Circuit Judge: In this case arising under the
Individuals with Disabilities Education Act, 20 U.S.C. § 1400
et seq., plaintiff seeks an order requiring the District of
Columbia Public Schools to provide her son with
compensatory education to make up for the period during
which the school system, allegedly in violation of the statute,
failed to identify and evaluate him. The school system
responded with an individualized education plan that is, by all
accounts, adequate to keep the child on track going forward,
and the district court dismissed the suit as moot. But because
the district court failed to address whether A.G. was entitled
to compensatory education—a remedy that remains
available—we reverse.
                                I.
     The Individuals with Disabilities Education Act aims to
ensure that every child has a meaningful opportunity to
benefit from public education. To serve that goal, the statute
requires that public school systems provide all resident
children with disabilities a “free appropriate public
education,” or FAPE. Id. § 1412(a)(1)(A). It also requires that
school systems promptly “identif[y], locate[], and evaluate[]”
every “child[] with disabilities residing in the [district] . . .
who [is] in need of special education and related services”—a
requirement known as “child find.” 20 U.S.C.
§ 1412(a)(3)(A). Once such a child is identified, located, and
evaluated, the school system must develop an “individualized
education plan,” or IEP, for the child. Id. §§ 1412(a)(4),
1414(d).
     If a school district fails to satisfy its “child-find” duty or
to offer the student an appropriate IEP, and if that failure
affects the child’s education, then the district has necessarily
denied the student a free appropriate public education. See
Lesesne ex rel. B.F. v. District of Columbia, 447 F.3d 828,
834 (D.C. Cir. 2006) (a FAPE denial is actionable if it
                               3
“affect[s] the student’s substantive rights”) (emphasis
omitted). And when a school district denies a child a FAPE,
the courts have “broad discretion” to fashion an appropriate
remedy. See Florence County School District Four v. Carter,
510 U.S. 7, 15–16 (1993). That equitable authority, this court
has held, must include the power to order “compensatory
education”—that is, education services designed to make up
for past deficiencies in a child’s program. Reid ex rel. Reid v.
District of Columbia, 401 F.3d 516, 522–23 (D.C. Cir. 2005).
If compensatory education were unavailable, after all, a
child’s access to appropriate education could depend on his
parents’ ability to pull him out of the deficient public program
and front the cost of private instruction—a result “manifestly
incompatible with IDEA’s purpose of ‘ensur[ing] that all
children with disabilities have available to them a free
appropriate public education.’” Id. at 522–23 (quoting 20
U.S.C. § 1400(d)(1)(A)); see also School Committee of the
Town of Burlington, Massachusetts v. Department of
Education of Massachusetts, 471 U.S. 359 (1985) (compelling
reimbursement for private instruction to avoid the same
harm). Worse yet, “students who remained in public school
[without an appropriate plan] would lack any effective redress
for FAPE denials, even those extending over many years.”
Reid, 410 F.3d at 523. To be sure, such students could seek a
satisfactory IEP. But because the Supreme Court has held that
IEPs need do no more than provide “some educational
benefit” going forward, Board of Education of the Hendrick
Hudson Central School District, Westchester County v.
Rowley, 458 U.S. 176, 200 (1982), an education plan
conforming to that standard will speak only to “the child’s
present abilities,” Reid, 401 F.3d at 523. Unlike compensatory
education, therefore, an IEP “carries no guarantee of undoing
damage done by prior violations,” id., and that plan alone
cannot take the place of adequate compensatory education.
                              4
     Latonya Boose, the plaintiff in this case, seeks
compensatory education for her son, A.G. Now nine years old
and about to enter the fourth grade, A.G. exhibited behavioral
problems during the first few months of kindergarten at
Kimball Elementary School—the kinds of things that may
signal attention and hyperactivity disorders. Although his
performance improved enough for him to advance with his
class, issues arose again at the beginning of his first-grade
year. Responding to those difficulties, A.G.’s teacher
evaluated him for attention-deficit disorder, attention-deficit
hyperactivity disorder, and anxiety. Before anything came of
that evaluation, Boose filed an administrative complaint
alleging that DCPS had failed “to identify, locate, and
evaluate” A.G., who, it should have known, was “a student
with a suspected disability.” That is, Boose alleged that DCPS
had violated its “child-find” obligations. A Hearing Officer
denied the claim, finding that A.G. had had the benefit of a
FAPE during kindergarten and the beginning of first grade.
As evidence, the Hearing Officer noted that although A.G.
had fallen behind at the beginning of both academic years, his
performance and behavior had improved to the point that he
was keeping up with his class. Hearing Officer Determination
5–7.
     That decision, however, addressed only DCPS’s liability
for failing to identify and evaluate A.G.—that is, the Hearing
Officer determined that the school system had not denied
A.G. a FAPE up to that point. Because it was still possible
that A.G. needed special education going forward, Boose
formally asked DCPS to evaluate the child to determine
whether he needed such services. After three months in which
DCPS failed to act, Boose asked the district court to step in,
challenging both the Hearing Officer’s retrospective
compensatory-education ruling and the school system’s
failure to offer a prospective IEP. See Compl. 7.
                               5
     Before the court could issue a decision, DCPS completed
the comprehensive evaluation Boose had asked for. As a
result of that evaluation, school officials determined that A.G.
was in fact eligible for special education going forward, and
they developed an IEP for him. But as DCPS concedes, that
IEP included no education to compensate for the period—
kindergarten through the first few weeks of first grade—
during which A.G. allegedly lacked an appropriate education
plan. See Boose v. District of Columbia, 44 F. Supp. 3d 10, 12
(D.D.C. 2014).
     Although the IEP was no doubt helpful, and Boose has
never challenged its adequacy, she believed that DCPS still
owed A.G. compensatory education, so she continued to
pursue her lawsuit. As it stands, then, this case is about A.G.’s
right to compensatory education, a remedy he has yet to
receive. Although Boose continued to pursue compensatory
education for A.G. even after school officials evaluated him,
DCPS urged the district court to dismiss the case as moot.
According to DCPS, Boose seeks redress for alleged
violations of the child-find provision of IDEA and, if it were
granted, “such redress . . . would consist of an order requiring
DCPS to evaluate A.G. in order to determine his eligibility for
special education and other related services.” Id. at 13. That
evaluation, of course, had already happened by the time the
court took up Boose’s case, and, in fact, DCPS had found that
A.G. is entitled to special education. So, the argument goes,
Boose has already gotten everything she asked for. In these
circumstances, DCPS argued, even a victory could offer
Boose no redress. In the alternative, DCPS moved for
summary judgment, asking the district court to decide the case
in the school system’s favor on the merits. The district court,
however, agreed with DCPS’s mootness argument and
dismissed the case. Id.
                               6
     In defending the district court’s order, DCPS begins by
mischaracterizing the remedy Boose seeks. Specifically, it
argues that Boose asked only for an evaluation, not for
compensatory education itself. Because school officials
completed that evaluation—and, DCPS says, made a reasoned
determination that no compensatory education was
necessary—that request is moot. But in the very next clause
of her complaint, Boose makes her intention clear: she asks
the court to order DCPS to “devise a compensatory education
plan to compensate A.G. for [DCPS’s] failures.” Compl. 8.
This request clearly seeks compensatory education, not just a
determination as to whether such compensation is appropriate.
     DCPS, moreover, conflates the compensatory education
Boose seeks with the evaluation and IEP it offered.
Specifically, it argues that the evaluation and the IEP satisfied
Boose’s request for compensatory education. But that cannot
be. As noted above, and as DCPS concedes, the IEP included
no compensatory education. IEPs are forward looking and
intended to “conform[] to . . . [a] standard that looks to the
child’s present abilities,” whereas compensatory education is
meant to “make up for prior deficiencies.” Reid, 401 F.3d at
522–23. Unlike compensatory education, therefore, an IEP
“carries no guarantee of undoing damage done by prior
violations,” Reid, 401 F.3d at 523, and that plan alone cannot
do compensatory education’s job. So the mere fact that DCPS
offered A.G. an IEP cannot render moot Boose’s request for
compensatory education.
     In the end, then, this case is indistinguishable from our
decision in Lesesne v. District of Columbia. There, we held
that where the plaintiff’s “complaint contains an explicit
demand for compensatory education” and where it did “not
appear that the parties’ [settlement] addresse[d] [the
plaintiff’s] demand,” the “complaint presented the District
Court with a live controversy.” 447 F.3d 828, 833 (D.C. Cir.
                               7
2006) (emphasis omitted). So too here. Because Boose
expressly requested compensatory education, and because
DCPS has never offered it, “the complaint present[s us] with a
live controversy,” and Boose’s case is not moot.
     DCPS offers just one response to this commonsense
conclusion. Boose’s claim can be moot, the school system
argues, even if “the district court could theoretically provide
her [the] relief” she seeks, Appellee’s Br. 17, if that relief is
“too speculative,” id. 12–14. The relief is speculative, DCPS
seems to be suggesting, because either it or the district court
might ultimately determine that no compensatory education is
warranted. In support, DCPS points out that “the record
evidence here shows that [A.G.] was promoted to the first
grade,” that he “showed academic and behavioral progress,”
and that “there is no evidence that . . . a compensatory
education service is necessary to address [any educational]
deficit.” Id. 13–14. But this argument misunderstands the
relationship between mootness and the merits. A court does
not lack jurisdiction merely because the complaint may fail to
state a claim, and “[w]hether the complaint states a cause of
action on which relief could be granted . . . must be decided
after and not before the court has assumed jurisdiction.” Bell
v. Hood, 327 U.S. 678, 682 (1946). In other words, at this
stage of the litigation, we must assume that Boose has stated a
valid legal claim, i.e., that she would prevail on the merits.
See Information Handling Services v. Defense Automated
Printing Services, 338 F.3d 1024, 1029 (D.C. Cir. 2003).
Given this, it is obvious that this case is far from moot. If
Boose were to prevail on the merits, the district court could
either order the school system to determine the appropriate
amount of compensatory education or make that
determination itself. In other words, the district court has the
authority to grant Boose the compensatory education she asks
for—a question it should have addressed on the merits.
                                 8
                                II.
     In the alternative, DCPS asks us to reach the merits and
hold that A.G. is not entitled to compensatory education. But
because the district court never considered that question, we
think it far better to reverse and remand for the district court
to consider it in the first instance. See, e.g., U.S. ex rel. Oliver
v. Philip Morris USA Inc., 763 F.3d 36, 44 (D.C. Cir. 2014)
(remanding for consideration of the merits because the district
court had erroneously dismissed the case on jurisdictional
grounds). Indeed, we have expedited the preparation and
issuance of this opinion because the new school year begins in
a few months and we want to be sure that DCPS and the
district court have as much time as possible to consider A.G.’s
eligibility for compensatory education.
                                                       So ordered.